DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/16/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/14/2021, 05/21/2021 and 11/16/2021 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
This action is in response to papers filed 11/16/2021 in which claim 6 was canceled; claims 12-20 were withdrawn; and claims 1, 9 and 12 were amended. All the amendments have been thoroughly reviewed and entered.


Withdrawn Rejections
The rejection of claims 1-6 and 21-23 under 35 U.S.C. 103 as being unpatentable over Franke (4 October 2007; US 2007/0232528 A1; previously cited) in view of Jain et al (13 January 2011; US 2011/0008426 A1), is withdrawn, in view of the new 103 rejection below.
The rejection of claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over Franke (4 October 2007; US 2007/0232528 A1; previously cited) in view of Jain et al (13 January 2011; US 2011/0008426 A1), as applied to claim 1 above, and further in view of Drott et al (3 April 2014; US 2014/0093565 A1), is withdrawn, in view of the new 103 rejection below.
The rejection of claims 9-11 under 35 U.S.C. 103 as being unpatentable over Drott et al (3 April 2014; US 2014/0093565 A1) in view of Franke (4 October 2007; US 2007/0232528 A1; previously cited) and Jain et al (13 January 2011; US 2011/0008426 A1), withdrawn, in view of the new 103 rejection below

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (13 January 2011; US 2011/0008426 A1; previously cited) in view of Franke (4 October 2007; US 2007/0232528 A1; previously cited) and Batvoska et al (Biosci. Biotechnolog. Biochem., 2008, 72(10): 2623-2631).
Regarding claim 1, Jain teaches a modified release pharmaceutical composition that exhibits a biphasic release profile comprising a fast (immediate) release fraction 
However, Jain does not teach the active agent is HDAC inhibitor selected from the group consisting of valproic acid, valproate semisodium, sodium valproate and magnesium valproate of claim 1.
Regarding the HDAC inhibitor of claim 1, Franke teaches a pharmaceutical formulation that exhibits a biphasic release profile comprising a fast release component containing an HDAC inhibitor and a slow releasing component containing an HDAC inhibitor, wherein the fast releasing component and the slow releasing component are formulated in a predefined proportion such that the HDAC inhibitor is released over a 6 hour period (abstract; [0001], [0027], [0034], [0054], [0056], [0075], [0082]; claims 1, 2 
It would have been obvious to one of ordinary skill in the art to incorporate valproic acid as the active agent in the pharmaceutical composition that exhibits a biphasic release profile of Jain, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Jain and Franke are commonly drawn to pharmaceutical compositions exhibiting biphasic release profiles comprising an immediate release fraction containing an anti-tumor active agent and an extended release fraction containing an anti-tumor active agent, whereby the composition releases the active agent in a desired manner so as to maintain therapeutic levels of the active agent in the plasma for an extended or prolonged period of time devoid of any substantial drug related toxicity. Jain indicated that derivatives of mycophenolate is suitable active agents for used in a bi-phasic release formulation (Jain: [0014]-[0015], [0019], [0021]-[0024]), and per Batvoska, hydroxamic acid of derivatives of mycophenolic acid is a known derivative of mycophenolate that functions as a histone deacetylase (HDAC) inhibitor and is used as an anticancer agent (Batvoska: Abstract; pages 2623-2624). Given that Franke indicated that not only valproic acid is suitable for 
Regarding claims 2 and 21, as discussed above, Jain teaches and provide guidance for the immediate release component contains 75% by weight active agent and the extended release component contains 25% by weight active agent.
Regarding claims 3 and 22, Franke teaches the bi-phasic release formulation can be coated such as in the form of a coated tablet such that it can be resistant gastric fluid and Franke also showed that the release of valproic acid is at pH 6.8 ([0052]; claim 2), thereby the bi-phasic release formulation of Jain and Franke can be made such that the valproic acid is released after passing the pyloric sphincter and into the small intestine by making the formulation to a coated tablet that is resistant to gastric fluid, as Jain also 
Regarding claim 4, Franke provides the guidance for formulating the extended release forms to contain enteric coated granules ([0065], [0069]-[0071] and [0076]).
Regarding claim 5 and 23, Frank provides the guidance for optimizing the size of the coated particles/granules to be 0.5 to 2.5 mm (500 µm to 2500 µm) ([0060]; claim 19), which overlaps the claimed maximum dimensions of “500 – 1000 µm” and “600-800 µm.” Thus, It is noted that the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the particle size of the enteric coated granulates/particles would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (13 January 2011; US 2011/0008426 A1; previously cited) in view of Franke (4 October 2007; US 2007/0232528 A1; previously cited) and Batvoska et al (Biosci. Biotechnolog. Biochem., 2008, 72(10): 2623-2631), as applied to claim 1 above, and further in view of Drott et al (3 April 2014; US 2014/0093565 A1; previously cited).
The pharmaceutical composition of claim 1 is discussed above.
However, Jain, Franke and Batvoska do not teach the steroid of claims 7 and 8.	Regarding the steroid of claims 7 and 8, Drott teaches a pharmaceutical composition comprising a combination of a HDAC inhibitor such as valproic acid and a steroid such as prednisone, prednisolone, dexamethasone or betamethasone (abstract; [0010]-[0023], [0032], [0033] and [0042]-[0045]). Drott teaches the drug including valproic acid and steroid can be prepared by well-known preparation forms including immediate release formulation ([0033]). 
It would have been obvious to one of ordinary skill in the art to include a steroid in the formulation of Jain and Franke, and particularly in the immediate release form of the formulation of Jain and Franke, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Drott provided the guidance for including a steroid to the immediate release form of the formulation of Jain and Franke so as to increase the response from the patient upon treatment with HDAC inhibitor (valproic acid), as well as, reduce the side-effects such as somnolence ([0010]-[0011]). Thus, an ordinary artisan provided the guidance from Drott would looked to including a steroid into the immediate release form of the formulation of Jain and Franke 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drott et al (3 April 2014; US 2014/0093565 A1; previously cited) in view of Jain et al (13 January 2011; US 2011/0008426 A1; previously cited) and Franke (4 October 2007; US 2007/0232528 A1; previously cited) and Batvoska et al (Biosci. Biotechnolog. Biochem., 2008, 72(10): 2623-2631) .
Regarding claims 9-11, Drott teaches a kit containing at least one pharmaceutical composition containing HDAC inhibitor, wherein the composition can be formulated in well-known preparation forms including immediate release form and extended release forms (abstract; [0010]-[0023], [0032], [0033] and [0042]-[0045]). Drott teaches the Kit can contain multiple doses of the HDAC inhibitor composition ([0046]-[0051]). Drott teaches the doses and amount of HDAC inhibitor can be provided/optimized in the kit such that the doses when administered sequentially provide a desired concentration for pretreating cancer ([0046]-[0051]).

Regarding the HDAC inhibitor is provided in both an immediate release form and an extended release form and the weight % of the HDAC inhibitor in said immediate release form and extended release form of claims 9-11, Jain teaches a modified release pharmaceutical composition that exhibits a biphasic release profile comprising a fast (immediate) release fraction containing mycophenolate or derivatives thereof as an active agent and a slow (extended) releasing fraction containing mycophenolate as an active agent, wherein the immediate release fraction contains about 70% to 99% w/w of the active agent and the extended release fraction contains 1% to about 30% w/w of the active agent (abstract; [0001], [0007], [0012], [0013], [0041], [0045], [0046]; Example 5 and Table 5; claim 14). Jain teaches the mycophenolate as the active agent has anti-tumor activity. ([0002]). Jain teaches a pharmaceutical composition comprising the immediate release fraction contains 75% w/w of the active agent and the extended release fraction contains 25% w/w of the active agent (Example 5 and Table 5). Jain teaches the modified release pharmaceutical composition that exhibits a biphasic release profile is intended for a once-a-day or a twice-a-day administration in which the composition releases the active agent in a desired manner so as to maintain prophylactic and/or therapeutic levels of the active in the plasma for an extended period of time devoid of any substantial drug related toxicity ([0012], [0023], [0027]-[0029] and [0078]).

It would have been obvious to one of ordinary skill in the art to incorporate valproic acid as the active agent in the pharmaceutical composition that exhibits a biphasic release profile of Jain, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Jain and Franke are commonly drawn to pharmaceutical compositions exhibiting biphasic release profiles comprising an immediate release fraction containing an anti-tumor active agent and an extended release fraction containing an anti-tumor active agent, whereby the composition releases the active agent in a desired manner so as to maintain therapeutic levels of the active agent in the plasma for an extended or prolonged period of time devoid of any 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Drott, Jain and Franke, and utilize a kit for the pharmaceutical composition containing both an immediate release form and an extended release form of HDAC inhibitor.  One of ordinary skill in the art would have been motivated to utilize a kit in In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). See MPEP 2112.01 [R-3].  The applicant has not indicated that the instructions indicate some unobvious functional relationship between the product and the instructions. Furthermore, Drott provided the motivation to provide the pharmaceutical composition in a kit so as it would be easy for a human being suffering from cancer to perform the pretreatment prior to additional treatment at the hospital. Thus, an ordinary artisan provided the guidance from Drott would have looked to including the pharmaceutical composition of Jain in view of Franke in a kit so as to provide instructions for the consumer/provider on how to utilize the product, thereby making it easier for the consumer/provide to perform the pretreatment prior to additional treatment at the hospital, and achieve Applicant’s claimed invention with reasonable expectation success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.



Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejections.
Applicant’s arguments on pages 6-8 of the Remarks dated 11/16/2021 as they pertains to 103 rejections over Franke and Jain, relied solely on the recently filed Declaration of under 37 CFR 1.132 dated 11/16/2021.
Applicant argues that the opinion and factual underpinning provided by Hans Lennernäs in the Declaration explained why an ordinary artisan would not have combine the teachings of Franke and Jain in the way proposed by the Examiner, as valproic acid and mycophenolic acid are different compounds with different structures and functions, and thus, an ordinary artisan wishing to optimize the ratios of a formulation that contains extended and immediate release HDAC inhibitors such as valproic acid would not have look towards formulations that contains mycophenolic acid for guidance. Applicant alleged that the Examiner has no factual evidence to support that proposal that an ordinary artisan would modify Franke’s formulation using teachings relating to a completely different compound. (Remarks, pages 6-8).
 In response, Applicant’s arguments in view of the 132 Declaration of Hans Lennernäs and expert opinion provided therein are considered, but found not persuasive and insufficient to obviate the pending 103 rejection over Jain in view of Franke and Batvoska.

To the extent that mycophenolic acid as disclosed in Jain and valproic acid as disclosed in Franke are different compounds, Jain and Franke, as discussed above in the pending 103 rejection, are commonly drawn to pharmaceutical compositions exhibiting biphasic release profiles comprising an immediate release fraction containing an anti-tumor active agent and an extended release fraction containing an anti-tumor active agent, whereby the composition releases the active agent in a desired manner so as to maintain therapeutic levels of the active agent in the plasma for an extended or prolonged period of time devoid of any substantial drug related toxicity. Jain indicated that derivatives of mycophenolate is suitable active agents for used in a bi-phasic release formulation (Jain: [0014]-[0015], [0019], [0021]-[0024]), and per Batvoska, hydroxamic acid of derivatives of mycophenolic acid is a known derivative of mycophenolate that functions as a histone deacetylase (HDAC) inhibitor and is used as an anticancer agent (Batvoska: Abstract; pages 2623-2624). Given Franke indicated that not only valproic acid is suitable for use as the active agent in a bi-phasic release formulation, hydroxamic acid derivatives are also suitable active agents for use in a bi-
As such, it would have been simple substitution of one active agent known for their suitability in a bi-phasic release formulation for another, to achieve predictable results of obtaining a bi-phasic release formulation which releases the active agent in a desired manner so as to maintain therapeutic levels of the active agent in the plasma for an extended or prolonged period of time devoid of any substantial drug related toxicity, which are the common objectives of bi-phasic release formulations of Jain and Franke, thereby achieving Applicant’s claimed invention with reasonable expectation of success.
Applicant is noted that some predictability and reasonable expectation of success have been provided by the Examiner to render obvious Applicant’s claimed invention over the combined teachings of Jain in view of Franke and Batvoska. Thus, it is noted that [o]bviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Furthernore, [c]onclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).  To this end, conclusion of obviousness has been sufficiently established in the pending 103 rejection and thus, burden is shifted to Applicant to provide objective evidence showing that there was no reasonable expectation. The 132 Declaration of Hans Lennernäs has not provide any objective evidence showing that there would not be reasonable expectation of success based on the Examiner’s obviousness analysis in the pending 103 rejection.
As a result, for at least the reason discussed above, claims 1-5, 7-11 and 21-23 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the pending 103 rejections as set forth in this office action.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DOAN T PHAN/Primary Examiner, Art Unit 1613